

Exhibit 10.1
EAST WEST BANCORP, INC.
EMPLOYMENT AGREEMENT


This Executive Employment Agreement, dated July 1, 2016 (the “Agreement”), is
between East West Bank, a California banking corporation (the “Bank”) and
Gregory L. Guyett (“Executive”).
1.
POSITION AND RESPONSIBILITIES

a.
Position. Executive is employed by the Bank to render services to the Bank in
the position of President and Chief Operating Officer, reporting to the Chairman
and Chief Executive Officer (“CEO”).

b.
Duties. Executive shall serve as part of the executive leadership of the Bank
and will perform such duties for, and render such services to, the Bank as are
customary and incidental to the position of President and COO, and such other
duties or services as may be from time to time assigned to him by CEO and which
are consistent with such position. Executive shall abide by the policies, rules,
regulations, and practices as adopted or modified from time to time in the
Bank’s sole discretion.

c.
No Conflict. Executive represents and warrants that Executive’s execution of
this Agreement, Executive’s employment with the Bank, and the performance of
Executive’s proposed duties under this Agreement shall not violate any
obligations Executive may have to any other employer, person or entity,
including any obligations with respect to proprietary or confidential
information of any other person or entity.

d.
Other Activities. Except upon the prior written consent of the Bank, Executive
will not, during the term of this Agreement, (i) accept any other employment, or
(ii) engage, directly or indirectly, in any other business activity (whether or
not pursued for pecuniary advantage) that might interfere with Executive’s
duties and responsibilities hereunder or create a conflict of interest with the
Bank.

e.
Start Date. Executive’s start date with the Bank is October 3, 2016 (“Start
Date”).

2.
TERM OF CONTRACT

The initial term of this Agreement commences as of the Start Date, and continues
for two (2) years from the Start Date. Thereafter, this Agreement is subject to
annual renewal as may be mutually agreed by the Bank’s Board of Directors and
Executive.
3.
COMPENSATION AND BENEFITS

a.
Annual Base Salary. In consideration of the services to be rendered under this
Agreement, the Bank shall pay Executive a salary of $28,846.15 bi-weekly or
$750,000 annually (“Annual Base Salary”). The Annual Base Salary shall be paid
in accordance with the Bank’s regularly established payroll practices.
Executive’s Annual Base Salary will be reviewed from time to time in accordance
with the established procedures of the Bank for adjusting salaries for similarly
situated employees in the sole discretion of the Bank, however, Executive’s
Annual Base Salary shall not be decreased at any time during the term of this
Agreement.

b.
Benefits. During employment with the Bank, Executive will participate in all
employee benefit plans and perquisite arrangements that are made available to
senior executives of the Bank generally, as such plans or arrangements may be
amended from time to time in the Bank’s sole discretion. Executive shall be
eligible for 21 days of paid vacation annually.

c.
Expenses. During Executive’s employment with the Bank, the Bank will reimburse
Executive for all reasonable business expenses incurred in connection with the
performance of Executive’s duties to the Bank or its affiliates in accordance
with the Bank’s expense reimbursement policy. Further, the Bank shall provide
Executive with an annual car allowance of $12,000 for business-related purposes.

d.
Bonus. Executive will be eligible to participate in the Bank’s annual
performance-based cash incentive plan, with a target bonus opportunity (“Target
Bonus”) of 100% of Annual Base Salary; provided, however, that the actual



1

--------------------------------------------------------------------------------




bonus for any given year will be determined and paid in accordance with the
Bank’s annual bonus plan arrangements applicable to senior executives generally.
Executive’s first year Target Bonus will be pro-rated based on actual months of
employment from his Start Date in 2016.
e.
Stock. Executive will be eligible for annual stock grants, such grants being in
amounts, and having terms and conditions as approved by the Board of Directors
of the Bank (the “Board”). The stock grants will serve as a long-term incentive
plan that has and will have vesting schedules approved by the Board. The initial
annual stock grant will be in March 2017 and will be a grant of $2,200,000 of
restricted stock units (“RSUs”) awarded pursuant to the East West Bancorp, Inc.
2016 Stock Incentive Plan, or any successor thereto (the “Equity Plan”), with a
3-year cliff vesting period and with such performance criteria or other criteria
as shall be approved by the Board for senior executives generally. The RSUs
granted under this subsection (e) will be based on the closing price of the
Bank’s stock as of a date that is approved by the Board.

f.
Sign-on Bonus. On the Start Date, Executive will receive a grant of $1,000,000
of RSUs granted pursuant to the Equity Plan, with a 3-year cliff vesting period
and subject to Internal Revenue Code (“IRC”) Section 162(m) performance
criteria, provided that the performance period for such performance criteria
shall be no longer than one (1) year. The RSUs granted under this subsection (f)
will be based on the closing price of the Bank’s stock as of the Start Date.

4.
RELOCATION

a.
Moving Allowance: Executive will relocate from Chicago, Illinois to Los Angeles,
California in connection with Executive’s acceptance of this employment. Bank
will provide Executive relocation assistance up to $50,000 (the “Moving
Allowance”). This allowance will cover household goods shipment and storage of
household goods. In the event Executive voluntarily resigns his employment
within 12 months from his Start Date, Executive agrees to repay the Moving
Allowance.

b.
Relocation Lump Sum Payment: In order to assist Executive in his relocation from
Chicago, Illinois to Los Angeles, California, Bank will provide Executive a
“Relocation Lump Sum Payment” of $35,000, payable with the first pay period
following Executive’s Start Date. In the event Executive voluntarily resigns his
employment within 12 months from his Start Date, Executive agrees to repay the
Relocation Lump Sum Payment.

5.
TERMINATION OF EMPLOYMENT

Executive’s employment with the Bank will terminate upon Executive’s death, and
may be terminated (i) in the event of Executive’s Disability (as defined in
subsection (d)); and (ii) by the Bank with or without Cause. In the event that
Executive’s employment is terminated for any reason, the Bank shall pay to
Executive all accrued but unpaid Annual Base Salary through the termination
date, accrued but unused vacation days through the termination date,
unreimbursed business expenses incurred up through the termination date, subject
to any other rights or remedies of the Bank under law (the “Accrued
Obligations”).
a.
Termination for Cause by the Bank. The Bank may terminate Executive’s employment
for Cause at any time, with notice as required below, in which case Executive
shall be entitled to receive the Accrued Obligations. Thereafter, all
obligations of the Bank under this Agreement shall cease. For purposes of this
Agreement, “For Cause” shall mean: (i) willful failure to substantially perform
Executive’s duties to the Bank (other than due to death or Disability); (ii)
misconduct that has caused or is reasonably expected to cause material economic
or reputational harm to the Bank or any of its affiliates; (iii) breach of any
fiduciary duty owed to the Bank or its affiliates; (iv) conviction of, or
entering a plea of guilty or nolo contendere to, a felony; or (v) material
breach or willful disregard of a written policy or code of conduct of the Bank.
The Bank shall provide Executive with at least ten (10) business days written
notice of its intent to terminate Executive “for Cause,” which written notice
shall (i) indicate the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) specifies the date of termination.



2

--------------------------------------------------------------------------------




b.
Termination Without Cause by the Bank or for Just Reason by Executive. The Bank
may terminate Executive’s employment with the Bank at any time for any reason or
no reason at all, upon one month advance written notice, notwithstanding
anything to the contrary contained in or arising from any statements, policies
or practices of the Bank relating to the employment, discipline or termination
of its employees. In addition, it shall be considered termination without Cause
by the Bank if (i) Executive terminates his employment for Just Reason or, (ii)
without Executive’s consent, (A) this Agreement is not, whether initially or
with respect to any subsequent renewal period, renewed or approved by Bank’s
Board of Directors (other than in connection with a for Cause event), and (B)
within one month following the end of the then-current employment term,
Executive resigns from Bank. Upon the Bank’s termination of Executive’s
employment without Cause, Executive shall be entitled to receive the Accrued
Obligations, and the Severance Pay and other benefits, as described in Section
5(f) below. Thereafter, all obligations of the Bank under this Agreement shall
cease.

c.
Termination By Death of Executive. Executive’s employment shall terminate
automatically upon Executive’s death, in which case Executive shall be entitled
to receive the Accrued Obligations and any annual bonus earned but unpaid with
respect to a performance year ending on or preceding the date of termination,
payable as provided in Section 3.d. (without regard to any continued employment
requirement but subject to all other applicable program terms and conditions and
paid if, as and when paid to other senior Bank executives). Thereafter all
obligations of the Bank under this Agreement shall cease. In addition, pursuant
to the terms of the Equity Plan, all unvested RSUs that have been granted prior
to the date of death shall immediately vest. Nothing in this Section shall
affect any entitlement of Executive’s heirs or devisees to the benefits of any
life insurance plan or other applicable benefits.

d.
Termination By Disability of Executive. If Executive becomes eligible for the
Bank’s long term disability benefits or if, in the sole opinion of the Bank,
Executive is unable to carry out the responsibilities and functions of the
position held by Executive by reason of any physical or mental impairment for
more than ninety (90) consecutive days or more than one hundred and twenty (120)
days in any twelve-month period (referred to hereinafter as Executive’s
“Disability”), then, to the extent permitted by law, the Bank may terminate
Executive’s employment. Upon the Bank’s termination of Executive’s employment,
Executive shall be entitled to receive the Accrued Obligations and any annual
bonus earned but unpaid with respect to a performance year ending on or
preceding the date of termination, payable as provided in Section 3.d. (without
regard to any continued employment requirement but subject to all other
applicable program terms and conditions and paid if, as and when paid to other
senior Bank executives). In addition, pursuant to the terms of the Equity Plan,
all unvested RSUs that have been granted prior to the date of Disability shall
immediately vest. Thereafter all obligations of the Bank under this Agreement
shall cease. Nothing in this Section shall affect Executive’s rights under any
disability plan in which Executive is a participant.



3

--------------------------------------------------------------------------------




e.
Definitions.

Change of Control means: (i) any date upon which the directors of the Bank who
were last nominated by the Board of Directors (the “Board”) for election as
directors cease to constitute a majority of the directors of the Bank, excluding
any directors who were nominated by those that became directors as a result of a
contested director election (proxy contest); (ii) the date of the first public
announcement that any person or entity, together with all Affiliates and
Associates (as such capitalized terms are defined in Rule 12b‑2 promulgated
under the Exchange Act of such person or entity, shall have become the
Beneficial Owner (as defined in Rule 13d‑3 promulgated under the Exchange Act)
of voting securities of the Bank representing over 50% of the voting power of
the Bank; provided, however, that the terms “person” and “entity,” as used in
this clause (ii), shall not include (a) the Bank or any of its subsidiaries,
(b) any employee benefit plan of the Bank or any of its subsidiaries, (c) any
entity holding voting securities of the Bank for or pursuant to the terms of any
such plan or (d) any person or entity who was an over 50% Stockholder on the
date of adoption of the Plan by the Board; or (iii) a reorganization, merger or
consolidation of the Bank (other than a reorganization, merger or consolidation
the purpose of which is (a) to change the Bank’s domicile solely within the
United States or (b) the formation of a holding Bank in which the shareholders
of the holding Bank after its formation are substantially the same as for the
Bank prior to the holding Bank formation), the consummation of which results in
the outstanding securities of any class then subject to Awards being exchanged
for or converted into cash, property or a different kind of securities.
For purpose of this Agreement, Executive’s termination for “Just Reason” means
any of the following: (i) A material reduction in title, duties or authority;
(ii) relocation of the Executive’s office more than 50 miles from its current
location in Pasadena, California without the Executive’s consent; (iii) any
other material breach by the Bank of this Agreement or any other material
agreement between the Executive and the Bank which causes material harm to the
Executive; or (iv) if, following a Change of Control (as defined above), the
successor does not assume all material obligations of the Bank to the Executive
under this Agreement, or provide the Executive with alternative benefits of a
substantially comparable economic value (and for the avoidance of doubt,
following a Change in Control, failure to be the President and Chief Operating
Officer of the successor and/or parent entity shall be treated as grounds for a
Just Reason termination); provided, however, that within ninety (90) days from
the date when the Executive has knowledge of any such breach, diminution or
change, (x) the Executive shall have delivered to the Bank a written notice of
the Executive’s intention to terminate his employment for Just Reason, which
notice sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for the Executive to terminate his employment for Just Reason
(an “Executive Cure Notice”), (y) the Executive shall have provided the Bank
with thirty (30) days after receipt of such Executive Cure Notice to cure such
circumstances and (z) failing a cure, the Executive shall have terminated his
employment by delivery of a written notice of termination within thirty (30)
days after the expiration of the thirty (30) day period set forth in clause (y);
and provided, further, that the Bank may suspend the Executive (with pay and the
other benefits provided for herein) during any period that the Bank in good
faith determines is appropriate in connection with any active and ongoing
investigation of the business of the Bank and such suspension shall not give
rise to a termination for Just Reason.
f.
Severance. In the event that Executive’s employment is terminated by the Bank
without Cause, the Bank shall pay to Executive, in addition to Accrued
Obligations, any annual bonus earned but unpaid with respect to a performance
year ending on or preceding the date of termination, payable as provided in
Section 3.d. (without regard to any continued employment requirement but subject
to all other applicable program terms and conditions and paid if, as and when
paid to other senior Bank executives), and a single lump sum amount as follows
(“Severance Pay”): (a) an amount equal to 2 times of Executive’s then Annual
Base Salary; and (b) an amount equal to the annual cash bonus payout last
received by Executive. In addition, the initial performance RSU grant, the
sign-on performance RSU grant (described in Sections 3(e) and (f) respectively)
and any 2018 equity award pursuant to Section 3(e) shall continue to vest
according to the grant date schedules, provided that, such performance RSUs will
be settled based on performance unit goal achievement, except that if such
termination of employment occurs within two (2) years after a Change of Control,
such performance RSUs will be settled as follows: (i) any RSUs for which the
performance period has elapsed will continue to vest based on performance unit
goal achievement, and (ii) any RSUs for which the performance period has not
lapsed will be converted into time-based units based on the target performance
level.



4

--------------------------------------------------------------------------------




Executive’s eligibility for Severance Pay is at all times conditioned on
Executive executing a general release substantially in the form of Exhibit A
attached hereto, becoming effective and irrevocable within 60 days after
Executive’s termination date. Subject to the immediately preceding sentence, the
Severance Pay shall be subject to all applicable payroll deductions and
withholdings, including deductions for state and federal taxes and will be paid
by check (or to an account designated by Executive in a single lump sum by wire
transfer of immediately available funds) with the first payroll period following
the date the general release becomes effective and irrevocable; provided,
however, that to the extent required to comply with Code Section 409A of the
Internal Revenue Code, in the event the 60 day period overlaps two calendar
years, that any such Severance Pay shall be paid in the later calendar year. For
clarity, Executive shall not be entitled to any, and shall receive no, Severance
Pay if Executive’s employment is terminated for Cause by the Bank, or due to
death or Disability.
6.
TERMINATION OBLIGATIONS

a.
Return of Property. Executive agrees that all property (including without
limitation all equipment, tangible proprietary information, documents, records,
notes, contracts and computer-generated materials) furnished to or created or
prepared by Executive incident to Executive’s employment belongs to the Bank and
shall be promptly returned to the Bank upon termination of Executive’s
employment.

b.
Resignation and Cooperation. During the Term of this Agreement and the 12-month
period beginning upon the termination of the Term, at the Bank’s request, to the
extent that such cooperation or assistance does not materially interfere with
the Executive’s duties to any subsequent employer and at times and places
reasonably convenient to the Executive, the Executive shall reasonably cooperate
and assist the Bank in connection with any investigations by representatives of
the Bank or by governmental authorities, any claims that have been or may be
made against the Bank, and any claims that have been or may be made by the Bank,
in any case, that in part arise from or relate to the period of time during
which the Executive provided services to the Bank. The Executive shall promptly
inform the Bank if (i) he becomes aware of any lawsuits involving such claims
that may be filed against the Bank; or (ii) he is asked to assist in any
investigation of the Bank, regardless of whether a lawsuit has then been filed
against the Bank with respect to such investigation. If by reason of conflict of
interest or confidentiality concern the Executive cannot be adequately advised
or represented by Bank counsel in any such action, the Bank shall pay for
separate legal counsel of the Executive’s choosing (which counsel shall be
reasonably satisfactory to the Bank) in connection with such assistance.  The
Bank shall promptly reimburse the Executive for all of his reasonable
out-of-pocket expenses associated with such assistance (including travel
expenses and the fees and any expenses of counsel as described above).

c.
Continuing Obligations. Executive understands and agrees that Executive’s
obligations under Sections 5, 6, 7 and 8 herein (including Exhibits B and C)
shall survive the termination of Executive’s employment for any reason and the
termination of this Agreement.

d.
Indemnification.

(i) During the term of this Agreement and thereafter throughout all applicable
limitation periods, the Bank shall provide Executive (including his heirs,
personal representatives, executors and administrators) with such coverage, as
will be generally available to senior officers of the Bank under the Bank’s then
current directors and officers liability insurance policy at the Bank’s sole
expense.
(ii) In addition to the insurance coverage provided for in Section 6(d)(i)
above, the Bank shall defend, hold harmless and indemnify Executive (and his
heirs, personal representatives, executors and administrators) to the fullest
extent permitted by the Bank’s articles and by-laws and applicable law from and
against any and all liabilities, costs, claims and expenses including without
limitation all costs and expenses incurred in defense of litigation, including
attorneys’ fees, arising out of the employment of the Executive hereunder.
(iii) Nothing in this Agreement shall diminish any indemnification rights
otherwise applicable to the Executive, and Bank agrees that it shall provide
indemnification rights to the Executive that are no less favorable than other
senior executives of the Bank. This indemnification provision shall survive the
termination of this Agreement.


5

--------------------------------------------------------------------------------




7.
INVENTIONS AND PROPRIETARY INFORMATION; PROHIBITION ON THIRD PARTY INFORMATION

a.
Confidential Information Agreement. Executive agrees to sign and be bound by the
terms of the Bank’s Confidential Information Agreement, which is attached as
Exhibit B (“Confidential Information Agreement”).

b.
Non-Solicitation. Executive acknowledges that because of Executive’s position in
the Bank, Executive will have access to material intellectual property and
confidential information of the Bank. During the term of Executive’s employment
and for one year thereafter, in addition to Executive’s other obligations
hereunder or under the Confidential Information Agreement, Executive shall not,
for Executive or any third party, directly or indirectly use confidential
information to solicit or otherwise induce any person employed by the Bank to
terminate his/her employment or any customer to move their banking relationship
from the Bank.

8.
ARBITRATION

Executive agrees to sign and be bound by the terms of the Bank’s Arbitration
Agreement, which is attached as Exhibit C. In the event Executive substantially
prevails in any such dispute (as determined based on the economic value of the
claims) with respect to a majority of the claims, the Bank will reimburse
Executive for Executive’s reasonable costs and expenses incurred in connection
with such arbitration (including but not limited to reasonable attorneys’ fees).
9.
AMENDMENTS; WAIVERS; REMEDIES

This Agreement may not be amended or waived except by a writing signed by
Executive and by a duly authorized representative of the Bank other than
Executive. Failure to exercise any right under this Agreement shall not
constitute a waiver of such right. Any waiver of any breach of this Agreement
shall not operate as a waiver of any subsequent breaches. All rights or remedies
specified for a party herein shall be cumulative and in addition to all other
rights and remedies of the party hereunder or under applicable law.
10.
ASSIGNMENT; BINDING EFFECT

a.
Assignment. The performance of Executive is personal hereunder, and Executive
agrees that Executive shall have no right to assign and shall not assign or
purport to assign any rights or obligations under this Agreement. This Agreement
may be assigned or transferred by the Bank; and nothing in this Agreement shall
prevent the consolidation, merger or sale of the Bank or a sale of any or all or
substantially all of its assets.

b.
Binding Effect. Subject to the foregoing restriction on assignment by Executive,
this Agreement shall inure to the benefit of and be binding upon each of the
parties; the affiliates, officers, directors, agents, successors and assigns of
the Bank; and the heirs, devisees, spouses, legal representatives and successors
of Executive.

11.
SEVERABILITY

If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect. In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.
12.
TAXES & SECTION 409A

All amounts paid under this Agreement (including without limitation Annual Base
Salary, Severance Pay, and annual bonus) shall be paid less all applicable state
and federal tax withholdings and any other withholdings required by any
applicable jurisdiction.
Section 409A. The Bank and Executive intend that any amounts payable hereunder
comply with or are exempt from Section 409A of the Code (“Section 409A”)
(including under Treasury Regulation §§ 1.409A-1(b)(4) (“short-term deferrals”)
and (b)(9) (“separation pay plans,” including the exceptions under subparagraph
(iii) and subparagraph (v)(D)) and other applicable provisions of Treasury
Regulation §§ 1.409A-1 through A-6).


6

--------------------------------------------------------------------------------




For purposes of Section 409A, each of the payments that may be made under this
letter shall be deemed to be a separate payment for purposes of Section 409A.
This Agreement shall be administered, interpreted and construed in a manner that
does not result in the imposition of additional taxes, penalties or interest
under Section 409A. The Bank and Executive agree to negotiate in good faith to
amend the Agreement as may be necessary or desirable to avoid the imposition of
taxes, penalties or interest under Section 409A. Neither the Bank nor Executive
shall have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by Section
409A. With respect to the time of payments of any amounts under this Agreement
that are “deferred compensation” subject to Section 409A, references to
“termination of employment” (and substantially similar phrases) shall mean
“separation from service” within the meaning of Section 409A. Further, with
respect to any amounts payable under this Agreement that are determined to be
“deferred compensation” subject to Section 409A, such payment or benefit will be
made at such times and in such forms as the Bank determines are required to
comply with Section 409A (including, without limitation, in the case of a
“specified employee” within the meaning of Section 409A, the six (6) month delay
payable upon a separation from service).
For the avoidance of doubt, it is intended that any expense reimbursement made
to Executive hereunder shall be exempt from Section 409A. Notwithstanding the
foregoing, if any expense reimbursement made hereunder shall be determined to be
“deferred compensation” within the meaning of Section 409A, then (a) the amount
of the indemnification payment or expense reimbursement during one taxable year
shall not affect the amount of the expense reimbursement during any other
taxable year; (b) the expense reimbursement shall be made on or before the last
day of Executive’s taxable year following the year in which the expense was
incurred; and (c) the right to expense reimbursement hereunder shall not be
subject to liquidation or exchange for another benefit.
13.
GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the laws of
the State of California.
14.
INTERPRETATION

This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party. Sections and section headings contained in
this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement. Whenever the context
requires, references to the singular shall include the plural and the plural the
singular.
15.
COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.
16.
AUTHORITY

Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.
17.
ENTIRE AGREEMENT

This Agreement is intended to be the final, complete, and exclusive statements
of the terms of Executive’s employment by the Bank and may not be contradicted
by evidence of any prior or contemporaneous statements or agreements, except for
agreements specifically referenced herein (including the Confidential
Information Agreement attached as Exhibit B and the Arbitration Agreement
attached as Exhibit C). Except as expressly provided herein, the terms of the
Bank’s employee benefit plans, incentive bonus plans, and stock plans shall
continue to govern the benefits provided under each respective plan. To the
extent that the practices, policies or procedures of the Bank, now or in the
future, apply to Executive and are inconsistent with the terms of this
Agreement, the provisions of this Agreement shall control. Any subsequent change
in Executive’s duties, position, or compensation will not affect the validity or
scope of this Agreement.


7

--------------------------------------------------------------------------------




18.
EXECUTIVE ACKNOWLEDGEMENT

EXECUTIVE ACKNOWLEDGES EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT, THAT EXECUTIVE HAS READ AND UNDERSTANDS THE
AGREEMENT, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT EXECUTIVE
HAS ENTERED INTO IT FREELY BASED ON EXECUTIVE’S OWN JUDGMENT AND NOT ON ANY
REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT OR ANY
AGREEMENTS REFERENCE HEREIN.
19.
REIMBURSEMENT OF EXECUTIVE’S LEGAL FEES

The Bank agrees to reimburse Executive for the legal fees reasonably incurred
related to this Agreement, within 30 days of execution of this Agreement
provided that Executive delivers an invoice to Bank within 15 days of execution
of this Agreement.
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.
 
 
 
EXECUTIVE
 
 
 
 
 
Date:
July 1, 2016
 
By:
/s/ Gregory L. Guyett
 
 
 
 
Gregory L. Guyett


 
 
 
 
 
 
 
 
East West Bank
 
 
 
 
 
Date:
July 1, 2016
 
By:
/s/ Gary Teo
 
 
 
 
Gary Teo
 
 
 
 
Its: Head of Human Resources



8